Citation Nr: 1527933	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of pulmonary tuberculosis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veteran Services


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In his April 2013 VA Form 9, the asserted that in 1968 he experienced severe bilateral hearing loss during his assignments in areas of heavy artillery and that the loud noises damaged his ability to hear appropriately.  The Board views this statement as an informal claim for entitlement to service connection for bilateral hearing loss.  As the Board does not have jurisdiction over this claim, it is referred to the RO to clarify with the Veteran whether he wishes to file a claim for entitlement to service connection for bilateral hearing loss, and if so, the RO must take appropriate action.  See 38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for bilateral tinnitus and service connection for residuals of pulmonary tuberculosis on the merits are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  By a rating decision dated January 1969, the RO originally denied a claim for service connection for residuals of pulmonary tuberculosis, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the January 1969 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of pulmonary tuberculosis, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1969 rating decision, which denied a claim of entitlement to service connection for residuals of pulmonary tuberculosis, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the January 1969 RO denial for entitlement to service connection for residuals of pulmonary tuberculosis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the claim for service connection for residuals of pulmonary tuberculosis; however, the merits of the claim will be addressed further in the Remand section.  Accordingly, VA's duty to notify or assist is rendered moot.

The Veteran originally submitted an application for entitlement to service connection for residuals of pulmonary tuberculosis in October 1968.  The RO denied this claim in a January 1969 rating decision.  The Veteran did not appeal that rating decision, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In August 2009, the Veteran requested to reopen his claim for entitlement to service connection for residuals of pulmonary tuberculosis.  Notably, the Veteran has not claimed he has active tuberculosis; he has claimed that his active duty service aggravated his pulmonary tuberculosis or residuals thereof, thus causing scarring of his lungs and shortness of breath.  Accordingly, the Board has recharacterized the issue on appeal on the cover page to encompass "residuals of pulmonary tuberculosis," rather than "pulmonary tuberculosis."

A November 2009 rating decision declined to reopened the Veteran's claim, finding the evidence submitted was new, but not material, as it did not relate to an unestablished fact.  Specifically, the RO found the evidence did not show that the Veteran's military service worsened his preexisting condition.  A February 2013 statement of the case denied the Veteran's claim to reopen the issue of entitlement to pulmonary tuberculosis on the same basis.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the January 1969 rating decision, which denied the claim of entitlement to service connection for residuals of pulmonary tuberculosis, the evidence of record included the Veteran's service treatment records.  New evidence added to the record since the January 1969 rating decision consists of, in pertinent part, VA treatment records dated March 2006 and May 2011 and private medical records dated December 2014 and January 2015.  A March 2006 positron emission tomography (PET) scan revealed abnormal uptake in the lungs.  May 2011 VA treatment notes indicated the Veteran had a pulmonary infection, complained of nights sweats "for years," and lost 50 pounds in the past year.  A December 2014 radiology report found right upper lobe lung scarring and chronic basilar lung scarring, worse on the right side, and a December 2014 pulmonary function analysis found moderate restrictive lung disease.  A January 2015 radiology report indicated the Veteran complained of shortness of breath, and a computerized tomography (CT) scan revealed considerable parenchymal changes in both lungs, which had an overall appearance more typical of post-inflammatory or occupational lung disease.

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the January 1969 final denial of the claim sought to be reopened.  Specifically, this medical evidence contains a diagnosed lung disability and medical treatment records not previously before VA agency decision makers.

The Board also finds this new evidence is material.  The Veteran's claim was previously denied because the evidence did not lend itself to show the Veteran's military service worsened his preexisting condition.  The new evidence shows scarring in the right upper lobe of the lungs, which was also present on a September 1968 x-ray, although the Board is unable to determine if the present scarring is worse than that found in September 1968.  While there is no diagnosis of active pulmonary tuberculosis, the newly submitted evidence reflects symptoms associated with pulmonary tuberculosis, such as shortness of breath, significant weight loss, and night sweats, and the evidence also reflects a diagnosed lung disease.

The Board is unable to determine if the Veteran's diagnosed lung disease and pulmonary symptoms are related to or resulted from aggravation of the Veteran's pulmonary tuberculosis during military service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received to reopen the January 1969 final denial of the Veteran's claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As addressed in greater detail in the Remand section below, further development is required before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of pulmonary tuberculosis is reopened, and to this extent only, the appeal is granted.


REMAND

Additional development is required prior to adjudication of the Veteran's claims for entitlement to service connection for bilateral tinnitus and entitlement to service connection for residuals of pulmonary tuberculosis.

Residuals of Pulmonary Tuberculosis

As noted above, the Veteran's claim for service connection for residuals of pulmonary tuberculosis has been reopened because new and material evidence has been submitted.  This evidence raises the possibility that the Veteran's active duty service aggravated symptoms associated with pulmonary tuberculosis or residuals of pulmonary tuberculosis.  As the Board is precluded from making its own independent medical determinations, and because the evidence suggests the Veteran's current lung disability and symptoms may be associated with his active duty service, the Board finds a remand is required to afford him a VA pulmonary examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).

Further, the Veteran's recently submitted private treatment records dated December 2014 and January 2015 indicate he received prior treatment, possibly with one of those providers, to include a September 2013 CT scan of his chest.  On remand, the RO must also attempt to obtain any identified outstanding private and VA treatment records.  38 C.F.R. § 3.159(c) (2014).

Bilateral Tinnitus 

The Veteran underwent a February 2013 VA audiological examination, and although an opinion on the Veteran's hearing loss was not requested, the examiner concluded that the Veteran's diagnosed hearing loss was "less likely than not" caused by an event in military service, reasoning that the Veteran's hearing at separation from service was normal.  The examiner then used that negative hearing loss opinion as the basis for the opinion that the Veteran's diagnosed bilateral tinnitus was "less likely than not" related to his hearing loss, therefore finding his tinnitus was also "less likely than not" caused by his active duty service.

A showing of normal hearing upon separation is not sufficient to provide the sole basis for a denial of a claim for bilateral hearing loss absent any other supporting rationale.  See Hensley v. Brown, 5 Vet. App 155 (1993).  As the examiner relied on an inadequate hearing loss opinion in formulating the negative opinion for tinnitus, the Board finds that the tinnitus opinion is similarly inadequate and that a new VA examination and opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA audiological examination to determine whether tinnitus found related to his active duty military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed tinnitus is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed tinnitus is due to or aggravated by any service-connected disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must also be afforded the appropriate VA pulmonary examination to determine whether a lung disorder was caused or aggravated by his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include radiology testing of the Veteran's chest.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following opinions:

(a)  Whether the Veteran's pulmonary tuberculosis or residuals of pulmonary tuberculosis existed prior to service.  If so, the examiner must state upon what specific evidence this determination was based.

(b)  If the examiner determines that the Veteran's pulmonary tuberculosis or residuals of pulmonary tuberculosis existed prior to service, the opinion must address whether pulmonary tuberculosis or its residuals increased in severity during his military service.  If so, the examiner must state whether the increase in disability was due to the natural progress of the disease.  The examiner must state upon what specific evidence this determination was based.  

(c) If the examiner determines that the Veteran's pulmonary tuberculosis or residuals of pulmonary tuberculosis existed prior to service, and increased in severity that was not due to the natural progress of the disease, the examiner must state whether the increase in disability represents an aggravation of the disorder due to his active duty service.  The examiner must state upon what specific evidence this determination was based.  The examiner must be informed that aggravation means that the disability was permanently worsened beyond the natural progression of the disease and that temporary or intermittent flare-ups of a preexisting injury during service are insufficient to constitute "aggravation in service," unless the underlying condition itself, as contrasted with mere symptoms, had worsened.

(d)  If the examiner determines that the Veteran's pulmonary tuberculosis or residuals of pulmonary tuberculosis did not exist prior to service, the opinion must state whether any currently or previously diagnosed lung disabilities were directly caused by his active duty military service.  The examiner must state upon what specific evidence this determination was based.  

A complete rationale for each opinion must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


